NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                            SEP 30 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.   19-10154

                Plaintiff-Appellee,              D.C. No. 3:16-cr-00244-SI-1

 v.
                                                 MEMORANDUM*
JAMEEL COLLINS,

                Defendant-Appellant.

                    Appeal from the United States District Court
                      for the Northern District of California
                      Susan Illston, District Judge, Presiding

                      Argued and Submitted August 14, 2020
                            San Francisco, California

Before: HAWKINS and CHRISTEN, Circuit Judges, and GRITZNER,** District
Judge.
Concurrence by Judge CHRISTEN

      Jameel Collins appeals his jury trial convictions on four counts of possession

with intent to distribute a controlled substance, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1), and being a felon in possession of a firearm, in violation of 18


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa, sitting by designation.
U.S.C. § 922(g)(1). We have jurisdiction under 18 U.S.C. § 1291, and we affirm.

      1. Collins contends the district court erred in denying his motion to suppress

evidence discovered during a vehicle search following a traffic stop and during a

search incident to arrest. We review the denial of a motion to suppress evidence de

novo and the underlying factual findings for clear error. See United States v.

Torres, 828 F.3d 1113, 1118 (9th Cir. 2016).

      At the time of the searches in February 2016, California law permitted an

individual to possess and cultivate marijuana for medical purposes upon

recommendation or approval by a physician. Cal. Health & Safety Code

§ 11362.5(d). California law also provided for medical marijuana identification

cards. Cal. Health & Safety Code § 11362.71 (2003). However, at the time of the

searches, possession of marijuana for sale remained a felony under California law.

Cal. Health & Safety Code § 11359 (2011).

      Collins was stopped for driving with dark tinted windows and a six-year

expired vehicle registration, which are both violations of California law. Collins

does not dispute the legality of the traffic stop. During the traffic stop, which

occurred in an area with a considerable amount of drug trafficking, the officers

observed in plain view a significant quantity of marijuana—later determined to be

approximately twenty-four grams—and a digital scale on the front center console

of the vehicle. Taken together, these facts constitute “information sufficient to


                                           2                                    19-10154
lead a person of reasonable caution to believe” Collins possessed the marijuana for

sale, not for personal medical use, despite his repeated statements to the officers

that he had a valid medical marijuana card. See United States v. Lopez, 482 F.3d

1067, 1072 (9th Cir. 2007) (citing Beck v. Ohio, 379 U.S. 89, 91 (1964)). Because

Collins’ arrest was supported by probable cause, the warrantless search incident to

arrest did not violate the Fourth Amendment. See United States v. Camou, 773

F.3d 932, 937 (9th Cir. 2014).

      The search of Collins’ person incident to the arrest revealed he possessed

$805 in cash, much of which was neatly folded and bound in rubber bands in $100

increments, with additional bills stuffed into various pockets, which an arresting

officer determined was indicative of drug distribution. In combination with the

facts already known to the officers, this information provided probable cause for

the warrantless searches of Collins’ vehicle pursuant to the automobile exception

to the Fourth Amendment. See United States v. Scott, 705 F.3d 410, 417 (9th Cir.

2012); see also California v. Acevedo, 500 U.S. 565, 580 (1991).

      We need not address whether changes to California state law legalizing the

possession of medical marijuana for personal use affect the district court’s

conclusion regarding simple possession because the searches were supported by

probable cause for possession for sale, which was illegal. See United States v.

Pope, 686 F.3d 1078, 1083 (9th Cir. 2012) (“[W]e may affirm on any basis


                                          3                                    19-10154
supported by the record.”). The district court did not err in denying Collins’

motion to suppress.

      2. Collins argues his conviction for being a felon in possession of a firearm

should be reversed because the Government failed to prove the knowledge-of-

status element of § 922(g)(1) and the district court erred by not including that

element in the jury instruction. We review for plain error because Collins did not

challenge the jury instructions before the district court, and his generalized

sufficiency-of-the-evidence motion before the district court did not adequately

preserve his current knowledge-of-status argument. See United States v. Kilbride,

584 F.3d 1240, 1247 (9th Cir. 2009); United States v. Pelisamen, 641 F.3d 399,

409 n.6 (9th Cir. 2011).

      Consistent with Ninth Circuit precedent at the time of Collins’ trial, the jury

instructions on the felon-in-possession charge did not include that the Government

had to prove Collins knew he had been convicted of a crime punishable by more

than one year imprisonment. After Collins’ trial, the Supreme Court issued its

opinion in Rehaif v. United States, 139 S. Ct. 2191 (2019), in which the Court

identified the three elements of a § 922(g) charge––status, possession, and

jurisdiction––and held “the Government must prove both that the defendant knew

he possessed a firearm and that he knew he belonged to the relevant category of

persons barred from possessing a firearm.” Id. at 2195-96, 2200.


                                          4                                      19-10154
      On a plain-error review, Collins’ sufficiency-of-the-evidence challenge fails.

See United States v, Nevils, 598 F.3d 1158, 1164 (9th Cir. 2010) (en banc). Collins

stipulated that “[p]rior to February 25, 2016, the defendant, Jameel Collins, Sr.,

had been convicted of a crime punishable by more than one year in prison.” As

this court has previously held, “[t]hat factual stipulation was binding, and it

relieved the government of the burden to prove Defendant’s status as a felon.”

United States v. Benamor, 937 F.3d 1182, 1188 (9th Cir. 2019) (citing Christian

Legal Soc’y Chapter of Univ. of Cal. v. Martinez, 561 U.S. 661, 677–78 (2010)).

However, “the absence of an instruction requiring the jury to find that Defendant

knew he was a felon was clear error under Rehaif.” Id. (citing Henderson v.

United States, 568 U.S. 266, 273 (2013); Griffith v. Kentucky, 479 U.S. 314, 321

n.6, 328 (1987)). In this case, “there is no probability that, but for the error, the

outcome of the proceeding would have been different.” Id. at 1189. At the time he

possessed the firearm, Collins had been convicted of seven prior felony

convictions, including one prior felon-in-possession conviction and three prior

felony convictions for which he actually served over one year in prison. See

United States v. Johnson, 963 F.3d 847, 853 (9th Cir. 2020). “[T]he prior

convictions for being a felon in possession of a firearm and being a felon in

possession of ammunition proved beyond a reasonable doubt that Defendant had

the knowledge required by Rehaif and that any error in not instructing the jury to


                                           5                                      19-10154
make such a finding did not affect Defendant’s substantial rights or the fairness,

integrity, or public reputation of the trial.” Benamor, 937 F.3d at 1188.

      3. Finally, Collins contends that the district court committed plain error by

not including a lesser included offense of simple possession in the jury instruction.

Although the parties agree simple marijuana possession is a lesser-included offense

of possession with intent to distribute marijuana, Collins advanced a theory at trial

consistent with simple possession but did not request an instruction on simple

possession. The district court’s failure to provide an instruction on simple

possession sua sponte was not plain error because in such circumstances, a

defendant’s “failure to request such an instruction, the omission must be

considered a matter of trial strategy and not error.” United States v. Boone, 951

F.2d 1526, 1542 (9th Cir. 1991); see Henderson, 568 U.S. at 278.

      AFFIRMED.



CHRISTEN, Circuit Judge, concurring:

      I agree with the majority’s result, but I would affirm the order denying the

motion to suppress based on the district court’s reasoning.




                                          6                                    19-10154